105 F.3d 659
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.BERNARD SCHONINGER SHOPPING CENTERS, LTD., Plaintiff-Appellee,v.KMART CORPORATION, Defendant-Appellant.
No. 95-2243.
United States Court of Appeals, Sixth Circuit.
Jan. 9, 1997.

Before:  MARTIN, Chief Judge, KEITH and BATCHELDER, Circuit Judges.
PER CURIAM.


1
Kmart Corporation appeals from the judgment for plaintiff following a jury trial and the denial of its motions for summary judgment, judgment as a matter of law, and new trial in this diversity action for breach of contract.


2
We have carefully reviewed the record in this case, including the trial court's written opinions denying summary judgment and denying judgment as a matter of law.  Although we can say that we might not have viewed the case exactly as the trial court did, we cannot say that the jury's verdict and judgments of the trial court resulted from reversible error.


3
Accordingly, the judgment of the district court is AFFIRMED.


4
Chief Judge MARTIN would reverse.